Citation Nr: 9933061	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  95-31 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a disability of the 
right hamstring.

3.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a lateral meniscectomy and internal 
derangement of the right knee. 

4.  Entitlement to an evaluation in excess of 10 percent for 
chronic anterior cruciate deficiency, the residuals of a 
lateral partial meniscectomy, and chondromalacia patella of 
the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1984 to April 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
regional office (RO) of the Department of Veterans Affairs.  

The issues of entitlement to an evaluation in excess of 20 
percent for the residuals of a lateral meniscectomy and 
internal derangement of the right knee, and entitlement to an 
evaluation in excess of 10 percent for chronic anterior 
cruciate deficiency, the residuals of a lateral partial 
meniscectomy, and chondromalacia patella of the left knee 
will be addressed in the remand section at the end of this 
decision.  


FINDINGS OF FACT

1.  The veteran has not submitted evidence of a nexus between 
his current back disability and active service.  

2.  The veteran has submitted evidence of continuity of right 
hamstring symptomatology since active service.  
CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a low back disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 

2.  The veteran's claim for entitlement to service connection 
for a right hamstring disability is well grounded.  
38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed a low back 
disability and a right hamstring disability as a result of 
active service.  He states that he injured his back when he 
fell against his metal bed during service.  He believes that 
his current back problems are related to the injury he 
sustained during service, and says his current problems are 
located in the same area that was injured in service.  In 
addition, the veteran contends that he developed a disability 
of the right hamstring during service.  He notes that he was 
treated for a right hamstring strain during active service, 
and believes that his current hamstring problems are related 
to that injury.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991). 

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 488 (1997).

Low Back

Current medical records include evidence of mild degenerative 
changes of the lumbar spine.  If arthritis becomes manifest 
to a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

A review of the service medical records shows that the 
veteran was seen for complaints of back pain in November 1984 
after a fall.  An examination revealed a healing abrasion of 
his right flank, and diffuse tenderness of the lumbosacral 
spine and the right gluteus.  An X-ray study was negative for 
a fracture.  

Additional service medical records dated March 1985 and April 
1985 show that the veteran was seen for complaints of back 
pain.  March 1985 records include a diagnosis of low back 
pain (strain).  Other March 1985 records contain a diagnosis 
of possible sacroiliac joint irritant.  April 1985 records 
indicate that the low back pain had resolved, but that the 
veteran had then developed upper thoracic back pain after 
participating in vigorous physical training.  The assessment 
was thoracic strain.  

Service medical records dated October 6, 1986, state that the 
veteran was seen for complaints of back pain for the past two 
days.  The veteran stated that he had twisted his back when 
he slipped on some ice.  A history of low back pain was 
noted.  The assessment was low back pain.  

The veteran underwent a physical examination in conjunction 
with a review by a Medical Evaluation Board on October 22, 
1986.  The veteran answered "yes" to a history of recurrent 
back pain on a Report of Medical History obtained at that 
time, and noted back pain in his comments.  The physician's 
summary included chronic low back pain.  However, the 
examination stated that the spine was normal, and was 
negative for a back disability.  The November 1986 report of 
the Military Evaluation Board did not note a history of a 
back disability, and the diagnoses did not include a back 
disability.  

The initial post service evidence of a back disability is 
found in a July 1994 VA examination report.  A history of an 
injury to the low back from falling against a metal bar on 
his bed in service was noted.  A recent magnetic resonance 
imaging (MRI) study had revealed a small central herniation 
of the L4 to L5 disc.  An examination of the lumbar spine 
revealed normal overall alignment with mild spasm of the 
paravertebral musculature.  The diagnoses included 
degenerative disc disease, L4 to L5 of the lumbar spine, 
moderately symptomatic.  

The veteran appeared at a hearing before a hearing officer at 
the RO in November 1995.  He testified that he had injured 
his back during basic training on the obstacle course.  He 
had been treated with pain medication.  See Transcript. 

The veteran underwent a private MRI study of the lumbar spine 
in January 1997.  The impression was prominent posterior 
right paracentral disc herniation without mass effect at L5 
to S1, and moderate broad-based left posterior protrusion 
that mildly indents the anterior thecal sac at the L4 to L5 
level.  

The veteran was afforded a VA orthopedic examination in June 
1999.  A history of an injury to the low back in 1984 after a 
fall against a bed bunk was noted.  He had been diagnosed 
with an abrasion or contusion to the lumbar spine, and the 
neurological evaluation and X-ray study had been normal.  The 
findings of an MRI revealed herniations at L4 to L5 and L5 to 
S1 were also noted.  A current X-ray study of the lumbar 
spine revealed mild degenerative changes.  Following the 
examination, the impressions included contusion, lumbar 
spine.  The examiner opined that the veteran had sustained at 
most a self-asserted, self-limiting, soft tissue injury to 
the lumbar spine which, in all medical probability, should 
have resolved after 60 to 90 days.  In essence the examiner 
concluded that there was no evidence to suggest that any 
current lumbar spine disability, if there was a disability, 
was related to the injury in service.  The examiner added 
that this was explained by the lack of significant radicular 
symptoms and the changes in the MRI, which would not be 
consistent with his injury.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a low back disability.  The service medical 
records show that the veteran was seen on several occasions 
for low back pain, mostly in March 1985 and April 1985.  In 
addition, the October 1986 Report of Medical History includes 
a summary of chronic low back pain.  However, none of the 
treatment records pertaining to the back include a diagnosis 
of a chronic back disability, and the October 1986 
examination was negative for a low back disability.  
Therefore, the existence of a chronic back disability during 
service is not established. 

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

In this case, the post service medical records are negative 
for a back disability until July 1994, which is more than 
seven years after the veteran was discharged from service.  
He has not submitted any competent evidence to show that he 
has ongoing symptomatology for a back disability.  Finally, 
he has not submitted any medical evidence that establishes a 
relationship between his current back disability and his 
injury in service.  In fact, the only medical opinion of 
record states that there is no such relationship.  The Board 
is aware of the veteran's sincere belief that since the 
injury in service was in the same vicinity as the changes 
noted on the January 1997 MRI, his current disability must be 
the result of this injury.  However, the veteran is not a 
physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, as the veteran has not 
submitted evidence of a chronic low back disability in 
service, evidence of continuity of symptomatology since 
discharge from service, or a competent medical opinion 
establishing a nexus between his current back disability and 
service, his claim is not well grounded.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Savage v. Gober, 10 Vet. App. 488 
(1997).

Right Hamstring

Service medical records show that the veteran was seen for 
complaints of pain in the right buttocks in April 1985.  He 
felt some spasm upon extension forward.  The assessment was 
muscular strain of the right buttocks, hamstring area.  

The veteran underwent an examination by a Medical Evaluation 
Board in October 1986.  This examination was negative for a 
disability of the right hamstring, and the veteran did not 
note a right hamstring disability in a Report of Medical 
History obtained at that time.  A right hamstring disability 
was not included in the diagnoses of the Medical Evaluation 
Board.  

January 1987 records reveal that the veteran was seen for 
physical therapy.  He complained of a muscle strain of the 
right hamstring and a lump in the posterior thigh.  The onset 
of pain was recent, and there was no injury or known 
etiology.  The veteran said that he felt pain with weight 
bearing.  On examination, there was no visible or palpable 
defect.  There was tenderness of the hamstring.  There was 
possible soft tissue thickening of the medial hamstring.  The 
assessment was right leg pain, etiology unclear.  

The initial post service evidence of a right hamstring 
disability is private hospital records from July 1990.  The 
veteran was well until about a week before admission, when he 
experienced a sharp radiating pain into the posterior aspect 
of the right thigh, lower leg, after bending down to pick up 
an object.  Noninvasive studies of the thigh revealed a large 
hematoma to the posterior of the right thigh.  The final 
diagnosis was hamstring tear of the right posterior thigh 
complicated by a hematoma, treated and improving, with no 
evidence of deep venous thrombosis.  

The veteran was afforded a VA examination in February 1991.  
He had a history of an injury to the right knee with a 
possible hamstring tear in 1986.  The examination report 
reflected bilateral quadriceps atrophy.  The impression was 
torn hamstring, right knee, mild to moderately symptomatic.  

The veteran underwent an additional VA examination in July 
1994.  He had a history of a rupture of the right hamstring 
in 1987, with a residual deformity due to a bulging muscle 
mass at the middle thigh.  An examination of the right thigh 
revealed a moderate bulging of the hamstring muscle at the 
mid-level of the posterior thigh.  The diagnoses included 
chronic hamstring rupture, right posterior thigh, with muscle 
herniation, moderately symptomatic.  

The Board finds that the veteran has submitted evidence of a 
well grounded claim for entitlement to service connection for 
a right hamstring disability.  The service medical records 
show that the veteran was seen for a strain of the right 
buttock and hamstring in April 1985, and for right leg pain 
of an unknown etiology in January 1987.  The January 1987 
complaints included a lump in the posterior thigh and 
possible soft tissue thickening of the hamstring was noted.  
When seen in 1990, a hematoma was observed in the posterior 
right thigh and the diagnoses included a hamstring tear.  The 
Board finds sufficient evidence of continuity of 
symptomatology, though it is not clear what if any current 
disability is related to service.  38 C.F.R. § 3.303(b).  
Therefore, as the veteran has submitted evidence of 
continuity of symptoms since discharge from service, his 
claim is well grounded.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).


ORDER

Entitlement to service connection for a low back disability 
is denied. 

The claim of service connection for a right hamstring 
disability is well grounded and to this extent the appeal is 
allowed. 


REMAND

The veteran contends that the evaluations for his service 
connected right knee disability and left knee disability are 
insufficient to reflect their current level of severity.  

An April 1999 MRI study of the right knee was received from 
the veteran in August 1999.  This evidence was received 
subsequent to the July 1999 rating decision, which is the 
most recent action by the RO.  The evidence is relevant to 
the veteran's claim, and he has not submitted a waiver of 
review of the evidence by the RO.  Therefore, in order to 
afford the veteran due process of law, the Board must remand 
this appeal in order to give the RO an opportunity to 
consider the veteran's claim in light of the additional 
evidence.  

A review of the claims folder reveals that the veteran has 
been afforded examinations in conjunction with his claims for 
increased evaluations for his knee disabilities.  However, 
these examinations do not address whether or not the veteran 
has additional disability of his knees as a result of pain, 
weakness, incoordination, or excess fatigability.  These 
factors must be considered in the evaluation of these 
disabilities.  See DeLuca v. Brown, 8 Vet. App. 321 (1995).  
Therefore, the Board finds that both of these issues should 
be remanded to the RO for an additional examination to 
determine the severity of the veteran's disabilities.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claims.  38 U.S.C.A. § 5107 (West 
1991).  This includes affording the veteran adequate medical 
examinations.  Therefore, in order to afford the veteran due 
process, and to assist in the development of his claim, the 
Board finds that these issues should be remanded to the RO 
for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service 
connected knee disabilities.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination. The examiner(s) 
should comment on the functional 
limitations, if any, caused by the 
veteran's service connected disabilities.  
With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected disabilities, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disabilities.  The 
presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.  

The examiner should also determine the 
extent and etiology of any right 
hamstring disability.  The examiner 
should review the service medical records 
dated in 1985 and 1987, reflecting 
treatment for right hamstring complaints 
and the 1990 clinical record diagnosing 
right hamstring tear.  An opinion should 
be proffered as to whether it is more 
likely, less likely, or as likely as not 
that any current right hamstring 
disability is related to service.  
Evidence relied upon in reaching any 
conclusions should be cited and 
discussed.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals







